        Case 1:16-cv-03088-JGK-RWL Document 253 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   4/7/2021
---------------------------------------------------------------X
JAMES LASTRA,                                                  :
                                                               :   16-CV-3088 (JGK) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

         This order resolves the issues addressed in this Court’s March 12, 2021 order (Dkt.

246).

         1. Discovery shall be reopened to allow for an opportunity to complete taking of

depositions. Although discovery closed on August 31, 2020, Judge Koeltl recognized that

the schedule would “have to be reset” in light of his order issued on September 18, 2020,

resolving a discovery issue regarding material (patrol officer guides) that Plaintiff sought

to use with depositions of Defendants. (Dkt. 221 at 4.) Having filed his objections leading

to Judge Koeltl’s order (which overruled those objections) on July 21, 2020, Plaintiff could

have requested at that time, or at any time prior to expiration of discovery on August 31,

2020, that the discovery deadline be extended in light of his having filed objections on

which Judge Koeltl would need to rule. But the Court will not hold Plaintiff at fault in that

respect inasmuch the discovery deadline set by this Court also was the subject of

Plaintiff’s objections.       As for the period preceding Plaintiff’s objections, as early as

December 2018, Plaintiff was relatively diligent in pressing for depositions of Defendants

– albeit without need for the patrol guide. Accordingly, discovery will be reopened so that



                                                        1
     Case 1:16-cv-03088-JGK-RWL Document 253 Filed 04/07/21 Page 2 of 2




the parties have the opportunity to complete depositions. The new and final fact discovery

deadline is June 15, 2021.

         2. Plaintiff is reminded that in noticing and taking depositions, he must adhere to

the procedures previously delineated by the Court at Dkts. 139 and 173 ¶ 4. And because

pandemic conditions continue, depositions shall be conducted remotely, unless the

parties agree otherwise. An example of stipulated conditions for remote depositions is

available on this Court’s website page. Plaintiff must make the arrangements for any

depositions he plans to take, and must do so in cooperation with defense counsel.

         3. Defendants are relieved from the order requiring identification of the John Doe

officer that has been the subject of dispute. Defendants have demonstrated that the

officer Plaintiff has identified in a photograph was not present at the incident that is the

subject of this case. (Dkt. 247.) Defendants have otherwise made sufficient efforts to

identify the purported additional John Doe officer.

         4. Plaintiff’s request for another conference (Dkt. 252) is denied as moot.

                                           SO ORDERED.




                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated:         New York, New York
               April 7, 2021

Copies transmitted to all counsel of record and to pro se Plaintiff James Lastra.




                                              2
